


[img1.jpg]


Rimage Corporation
7725 Washington Avenue South
Minneapolis, MN 55439  USA
www.rimage.com

 

ph: 952.944.8144
fax: 952.944.7808

 

Exhibit 10.1

November 4, 2009

 

Mr. Sherman Black

[address]

[address]

 

Dear Sherman:

 

I am pleased to confirm the Board’s decision today to appoint you as the
Company’s President and Chief Executive Officer and to elect you to serve as a
member of the Board of Directors of Rimage effective January 1, 2010. In
connection with your promotion to Chief Executive Officer, you will receive the
following:

 

2010 Base Salary:

$375,000 on an annualized basis, effective January 1, 2010

 

2010 Bonus Opportunity:

60% of Base Salary

 

Stock Options:

50,000 option shares, issued on January 1, 2010, vesting in equal amounts over
four years

 

All of the other terms and conditions of your employment will remain in place
without change.

 

Sherman, since you joined Rimage in early 2009, you have demonstrated your
leadership and executive capabilities. You have the full confidence of the
Rimage Board as you assume your new role as Chief Executive Officer. We look
forward to the future of Rimage under your leadership.

 

Sincerely,

 

/s/ James L. Reissner

 

James L. Reissner

Chairman of the Board

 

 

Accepted and Agreed to:

 

 

 

 

 

 

Dated: November 4, 2009

/s/ Sherman Black

 

Sherman Black

 

 


 

 

[img2.jpg]